Citation Nr: 0832606	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  06-30 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for chronic tinnitus.  

2.  Entitlement to service connection for a chronic prostate 
disorder to include n enlarged prostate.  

3.  Entitlement to service connection for chronic bilateral 
hearing loss disability. 

4.  Entitlement to service connection for a chronic back 
disorder.  

5.  Entitlement to service connection for a chronic pulmonary 
disorder to include mesothelioma and asbestosis claimed as 
the result of asbestos exposure.  

6.  Entitlement to service connection for chronic 
hypertension claimed as the result of Agent Orange exposure.  

7.  Entitlement to service connection for a chronic acquired 
psychiatric disorder to include anxiety and depression.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from March 1969 to March 1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Detroit, Michigan, Regional Office (RO) which denied service 
connection for chronic tinnitus, chronic hearing loss 
disability, a chronic back disorder, a chronic pulmonary 
disorder to include mesothelioma and asbestosis, chronic 
hypertension, a chronic acquired psychiatric disorder to 
include anxiety and depression, and a chronic prostate 
disorder to include an enlarged prostate.  In October 2007, 
the veteran was afforded a hearing before the undersigned 
Acting Veterans Law Judge sitting at the RO.  

The issues of service connection for chronic bilateral 
hearing loss disability, a chronic back disorder, a chronic 
pulmonary disorder to include mesothelioma and asbestosis 
claimed as the result of asbestos exposure, chronic 
hypertension claimed as the result of Agent Orange exposure, 
and a chronic acquired psychiatric disorder to include 
anxiety and depression are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The Department 
of Veterans Affairs (VA) will notify the veteran if further 
action is required on his part.  


FINDINGS OF FACT

1.  Chronic tinnitus has been shown to have had its onset 
during active service.  

2.  At his October 2007 hearing, prior to the promulgation of 
a decision in the appeal, the veteran expressed his desire to 
withdraw his appeal of the denial of service connection for a 
prostate condition.


CONCLUSIONS OF LAW

1.  Chronic tinnitus was incurred in wartime service.  38 
U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303(d), 3.326(a) (2007 as 
amended).  

2.  The criteria for withdrawal of a Substantive Appeal of 
the denial of service connection for a prostate condition 
have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Tinnitus

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the VA will 
seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to provide.  
The notice must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In 
reviewing the veteran's claim for service connection for 
chronic tinnitus, the Board observes that the RO issued VCAA 
notices to the veteran in June 2005, December 2005, and March 
2006 which informed him of the evidence generally needed to 
support a claim of entitlement to service connection and the 
assignment of an evaluation and effective date for an initial 
award of service connection; what actions he needed to 
undertake; and how the VA would assist him in developing his 
claim.  The VCAA notices were issued to the veteran prior to 
the July 2006 rating decision from which the instant appeal 
arises.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran was 
afforded a VA examination for compensation purposes.  The 
examination report is of record.  The veteran was afforded a 
hearing before the undersigned Acting Veterans Law Judge 
sitting at the RO.  The hearing transcript is of record.  
There remains no issue as to the substantial completeness of 
the veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2007 
as amended).  

In light of the favorable decisions below, any possible error 
by the VA in complying with the VCAA requirements is 
harmless.  Any duty imposed on the VA, including the duty to 
assist and to provide notification, has been met.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007); petition for cert. filed, __ U.S.L.W.__ 
(U.S. Mar. 21, 2008) (No. 07A588).

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002).  

The veteran's service medical records make no reference to 
tinnitus.  The veteran's service personnel records indicate 
that he served as a cannoneer and an assistant gunner with an 
Army artillery battalion in the Republic of Vietnam.  

At a June 2006 VA examination for compensation purposes, the 
veteran complained of ringing of the ears.  He reported that 
the ringing had started after an incident in which his 
artillery piece fired without his ear plugs being in place.  
The veteran was noted to have served in the military as a 
cannoneer; to have worked at General Motors in a foundry and 
in production following service separation; and to have 
hunted for recreation.  The veteran was diagnosed with 
bilateral tinnitus.  The examiner commented that:

Hearing loss and tinnitus is due to or as 
a result of military service?  ...  
Examiners medical opinion: I cannot 
resolve this issue without resort to mere 
speculation.  

An August 2006 audiological evaluation from Debra L. Wall, 
Au.D., conveys that the veteran complained of chronic 
tinnitus.  He presented a history of inservice exposure to 
artillery fire, mortar fire, and tank noise.  The veteran 
clarified that he initially experienced tinnitus during 
active service.  Ms. Wall concluded that "based on [the 
veteran's] hearing evaluation and cased (sic) history, it is 
likely as not his tinnitus was most likely due to his 
military service."  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  The veteran asserts that he initially manifested 
chronic ringing of the ears during active service as the 
result of his unprotected exposure to a firing artillery 
piece.  The examiner at the June 2006 VA examination for 
compensation purposes was unable to advance an opinion as to 
the etiology of the veteran's chronic tinnitus without 
resorting to speculation.  However, Ms. Wall concluded that 
the veteran's "tinnitus was most likely due to his military 
service."  

The veteran is competent to describe his experience of 
ringing in the ears in service and after service.  See 
Charles v. Principi, 16 Vet. App. 370 (2002) (providing that 
ringing in the ears is capable of lay observation).  Ms. 
Wall's audiological opinion supports the veteran's subjective 
history.  The Board has no basis to question the veteran's 
credibility.  

The veteran has described chronic ringing in his ears since 
active service.  Such ringing has been diagnosed as chronic 
tinnitus attributable to his military duties as a cannoneer 
by a competent health care provider.  There is no persuasive 
evidence to the contrary.  Given these facts, the Board 
concludes that service connection is warranted for chronic 
tinnitus.  

Prostate Condition

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  At his October 
2007 Board hearing, the veteran expressed his desire to 
withdraw his claim for service connection for a prostate 
condition.  This request was reduced in writing in the 
October 2007 hearing transcript.  Consequently, there remains 
no allegation of error of fact or law for appellate 
consideration as to this issue. Accordingly, the appeal will 
be dismissed.

ORDER

Service connection for chronic tinnitus is granted.  

The appeal of the denial of service connection for a prostate 
condition is dismissed.


REMAND

The veteran asserts that service connection is warranted for 
chronic bilateral hearing loss disability, a chronic back 
disorder, a chronic pulmonary disorder to include 
mesothelioma and asbestosis, chronic hypertension, and a 
chronic acquired psychiatric disorder to include anxiety and 
depression as the claimed disabilities were precipitated by 
his combat experiences and other duties as a cannoneer in the 
Republic of Vietnam.  

In reviewing the audiological evaluations of record, the 
Board notes that the report of the June 2006 VA examination 
for compensation purposes conveys that the veteran was found 
to exhibit left ear hearing loss disability for VA purposes.  
No opinion as to the etiology of the veteran's left ear 
hearing loss disability was advanced.  Ms. Wall's August 2006 
audiological evaluation reflects that the veteran did not 
exhibit hearing loss disability for VA purposes.  Given the 
apparent conflict in the audiological findings of record, it 
is not evident whether the veteran currently exhibits chronic 
hearing loss disability for VA purposes.  

An April 2006 written statement from Veronica E. Lorenzo, 
M.D., conveys that: she had treated the veteran for "a 
number of years;" he had "a longstanding history of 
herniated disc L3, L4, L5 and recurring back pain;" and "by 
history, he had been treated for back pain since 1968."  The 
doctor clarified that attempts by the veteran and her staff 
to locate clinical documentation dated prior to the start of 
her treatment of the veteran had proven unsuccessful.  At the 
October 2007 hearing before the undersigned Acting Veterans 
Law Judge sitting at the RO, the veteran testified that: he 
had injured his back prior to service entrance in an 
industrial accident; he had injured or reinjured his back 
when diving into an artillery pit during combat in the 
Republic of Vietnam; and he had been treated at that time by 
military medical personnel.  The Board notes that the veteran 
has not been afforded a VA examination for compensation 
purposes which address the nature and etiology of his chronic 
back disorder.  

The VA's duty to assist includes, in appropriate cases, the 
duty to conduct a thorough and contemporaneous medical 
examination which is accurate and fully descriptive.  Floyd 
v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. 
App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  The Board finds that a VA examination for 
compensation purposes which encompasses the veteran's claimed 
chronic hearing loss disability and his chronic back disorder 
would be helpful in resolving the issues raised by the 
instant appeal including application of 38 U.S.C.A. § 1154(b) 
(West 2002).  

At the hearing on appeal, the veteran testified that he had 
been exposed to asbestos both while in the Republic of 
Vietnam during active service and when working at a foundry 
following service separation.  He reported that he had been 
diagnosed with and treated for an asbestos exposure-related 
disorder at Sparrow Hospital in approximately 2002.  Clinical 
documentation of the cited treatment is not of record.  The 
VA should obtain all relevant VA and private treatment 
records which could potentially be helpful in resolving the 
veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990).  

At the hearing on appeal, the veteran stated that he had 
incurred renal cancer and the associated loss of a kidney as 
the result of his Agent Orange exposure in the Republic of 
Vietnam.  Additionally, the accredited representative 
advanced that the veteran was seeking service connection for 
post-traumatic stress disorder (PTSD).  The RO has not had an 
opportunity to address the veteran's claims of entitlement to 
service connection for renal cancer claimed as the result of 
Agent Orange exposure and PTSD.  The Board finds that the 
issues of service connection for renal cancer claimed as the 
result of Agent Orange exposure and PTSD are inextricably 
intertwined with the issues of service connection for chronic 
hypertension claimed as the result of Agent Orange and a 
chronic acquired psychiatric disorder to include anxiety and 
depression, respectively, given the etiologies of the claimed 
cardiovascular-renal and psychiatric disabilities.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  The fact that an issue is 
inextricably intertwined does not establish that the Board 
has jurisdiction of the issue, only that the Board cannot 
fairly proceed while there are outstanding matters that must 
be addressed by the RO in the first instance.  

Accordingly, this case is REMANDED for the following action:  

1.  Contact the veteran and request that 
he provide information as to all 
treatment of his chronic hearing loss 
disability, chronic back disorder, 
chronic asbestos exposure-related 
pulmonary disorder, chronic hypertension, 
and chronic acquired psychiatric 
disorder.  Upon receipt of the requested 
information and the appropriate releases, 
contact Sparrow Hospital and all other 
identified health care providers and 
request that they forward copies of all 
available clinical documentation, not 
already of record, for incorporation into 
the record.  

2.  Then schedule the veteran for a VA 
examination for compensation purposes to 
accurately determine the current nature 
and etiology of his chronic hearing loss 
disability and chronic back disorder.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  

The examiner or examiners should advance 
an opinion addressing the following 
questions:  

a.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
hearing loss disability originated 
during active service; is 
etiologically-related to the 
veteran's Vietnam War combat 
experiences including his exposure 
to artillery fire; or is in any 
other way causally related to active 
service.  

b.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
back disorder originated during 
active service; if not, increased in 
severity beyond its natural 
progression during active service; 
is etiologically-related to the 
veteran's Vietnam War combat 
experiences; or is in any other way 
causally related to active service.  

Send the claims folders to the examiner 
or examiners for review of pertinent 
documents therein.  The examination 
report should specifically state that 
such a review was conducted.  

3.  Then adjudicate the issues of service 
connection for renal cancer claimed as 
the result of Agent Orange exposure and a 
chronic acquired psychiatric disorder to 
include PTSD.  The veteran should be 
informed in writing of the resulting 
decision and his associated appellate 
rights.  The issues are not on appeal 
unless there is a notice of disagreement 
and a substantive appeal as to the issue.

4.  Then readjudicate the veteran's 
entitlement to service connection for 
chronic bilateral hearing loss 
disability, a chronic back disorder, a 
chronic pulmonary disorder to include 
mesothelioma and asbestosis claimed as 
the result of asbestos exposure, chronic 
hypertension claimed as the result of 
Agent Orange exposure, and a chronic 
acquired psychiatric disorder to include 
anxiety and depression with express 
consideration of the provisions of 38 
U.S.C.A. §§ 1116, 1154 (West 2002) and 38 
C.F.R. § 3.307 (2007).  If the benefits 
sought on appeal remain denied, the 
veteran and his accredited representative 
should be issued a supplemental statement 
of the case (SSOC) and given the 
opportunity to respond.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 


cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


